 INDIANA READY MIX CORPORATION651whole for any loss of pay incurred as a result of their discharge with interestthereon at 6 percent per annum.All our employees are free to become or remain members of the above-namedUnion or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.MID-STATE TRUCKING SERVICE,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948,as amended,after discharge from the ArmedForces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.If employeeshave any question concerning this notice or compliance with its provisions, theymay communicate directly with the Board'sRegional Office, Room 703, 830 MarketStreet,San Francisco,California,Telephone No. Yukon 6-3500, Extension 3191.Indiana Ready Mix CorporationandCoal,Ice,Building Mate-rial,Supply Drivers, Heavy Haulers,Warehousemen andHelpers, Local UnionNo. 716,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica.Case No. 25-CA-1535.March 20, 1963DECISION AND ORDEROn September 6, 1962, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report and the entire record in this case, including the exceptionsand brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.Unlike our dissenting colleagues, we agree with the Trial Examiner'sconclusions that the Union did not make an unconditional applica-tion for reinstatement on behalf of the strikers, and therefore that Re-spondent was under no legal obligation to reinstate the strikers anddid not violate Section 8 (a) (1) and (3) by not accepting the Union'sapplication.The essential facts on this issue are as follows : On August 10, 1961,Respondent, a newly formed corporation, took over the business of141 NLRB No. 54. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDa predecessor company, and thereafter accorded continued recogni-tion to the Union as the exclusive bargaining agent of the employees.After initial unsuccessful contract negotiations with Respondent onSeptember 1, 7, and 25, the Union called a strike on September 26, andall seven employees of Respondent walked out.On October 13, theUnion advised Respondent orally that the men were ready to go backto work, without at that time attaching any stated condition thereto.However, when Respondent in response took the position that it re-quired a 60- or 90-day no-strike guarantee to restart its business, theUnion on October 14 counteroffered in writing a no-strike guaranteefor a "thirty day period of negotiations," with it being ". . . furtheragreed and understood by the parties hereto, that at the end of thesaid thirty (30) day period, either party shall have the right, in theevent they cannot reach an agreement, to use all legal and economicaction they deem necessary."Moreover, when the Union by letter onOctober 17 made another application for reinstatement of the strikers,it first made reference to its prior application and the refusal thereofand in effect repeated the terms of that application.The two applications for reinstatement to be considered, therefore,are the Union's written application of October 14 and its writtenrenewal of that application on October 17.EThe Union had alreadystruck once after au initial approximate 30 days of negotiations withthis new employer had failed to produce agreement on a contract.Moreover, its October 14 application for reinstatement carried withit not only a counteroffer of a. no-strike period which was specificallygeared and confined to a "thirty day period of negotiations," butWhich further gave the Union the "right" to strike again if no agree-ment on a contract were reached in "said thirty (30) day period."In these circumstances, we, like the Trial Examiner, construe theUnion's October 14 application for reinstatement as in essence only anoffer of a 30-day respite in the strike unless during such period theUnion could gain an acceptable contract from Respondent.Accord-ingly, such application, and its renewal on October 17, being condi-tioned on a return of the strikers for a limited period of 30 days, wereonly conditional applications for reinstatement.We find, therefore,in agreement with the Trial Examiner, that, as there was no uncondi-tional application for reinstatement by the Union, Respondent wasunder no legal obligation on October 14 or 17 to reinstate the strikersand therefore did not violate Section 8(a) (1) and (3) by its refusalsto do so at those times 2On the same basis, we find further, con-iWhatever the nature of the Union's original oral application on October 13, and thoughthe Respondent's no-strike guarantee position may have prompted the Union's October 14action,the fact remains that the Union did substitute therefor its October 14 application,and the original application no longer remained in effect2Our dissenting colleagues,on the basis of their position that there had been an un-conditional application for reinstatement,pose and answer in the negative the question INDIANA READY MIX CORPORATION653trary to our dissenting colleagues, that there was no unlawful dis-crimination in Respondent's reinstating during the' week of Novem-ber 21 only those five employees who had repudiated' the Union andfiled unconditional individual applications for reinstatement, and ineffect refusing to consider the prior union applications on behalf ofthe two remaining union adherents.[The Board dismissed the complaint.]MEMBERSLEEDOM and BROWN, concurring in part anddissentinginpart :We agree that the Respondent did not unlawfully refuse to bargainwith the Union.However, unlike the majority We would find thatRespondent's refusal to reinstate its striking employees pursuant tothe Union's request for such reinstatement at a time when none of themhad been replaced violated Section 8(a) (1) and (3) of the Act.In September ' 1961 negotiations, between the Union and the Re-spondent ran into difficulties over the question of seniority.On the26th of that month the Union called a strike and all seven employeeswalked out.On October 13, the union representative, while on thepicket line, told Respondent's superintendent that the men were readyto return to work. In response to the October 13 request for rein-statement, however, the Respondent took the position that it wouldnot take the employees back unless the Union agreed to a 60- or90-day strike moratorium, contending that it needed such a no-strikeguarantee in order to get and complete orders for concrete.TheUnion on the next day counteroffered a 30-day, no-strike agreementwhich the Respondent rejected as too short a period in which to obtainand complete contracts with its customers.Four days later theUnion sent the Respondent a letter again stating it was "ready tohave the employees return to work and to negotiate a contract."ThisOctober 17 reinstatement request was rejected on the ground thatRespondent had no work for the employees.The Trial Examiner reasoned that the October 13 offer was notunconditional because (1) the Union, after making the offer, continuedpicketing, and (2) it was in essence only an offer of a 30-day respitein the strike.He concluded therefrom that, as there was no uncon-ditional application for reinstatement, the Respondent was under nolegal obligation to put the employees back to work and therefore didnot violate Section 8 (a) (1) and (3) of the Act.Unlike the majority, we think the Trial Examiner's conclusions areerroneous.In the first place, all that is necessary to satisfy the re-following therefrom whether Respondent could in the circumstances lawfully lock out itsemployees under theBetts CadillacdoctrineIn view of our finding that there was nosuch application,we, of course,do not reach that question 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDquirement of an unconditional application for reinstatement is anundertaking to abandon a strike and its concomitant picketing if therequest for reinstatement is granted.But the Board has held,contrary to the Trial Examiner and our colleagues of the majority,that employees do not forfeit the right to continue the strike as wellas the picketing if the offer is denied.'Secondly, in appraising thecharacter of the Union's offer not to strike for a 30-day period, itshould be remembered that it was the Respondent who interjected thedispute was not over whether the reinstatement application was uncon-ditional, but over the duration of the no-strike period.Significantly,there is no evidence in the record that bargaining had reached animpasse or that the Union intended to renew the strike once the pledgeperiod ran out or at any other time. Indeed, it is evident to us thatthe Union merely wished to remain free to strike after a. 30-day,rather than 60- or 90-day period, if, in its view, circumstancesthenwarranted such action.We fail to see how the Union's desire topreserve a statutory right can in the circumstances be ' construed asa limitation on an otherwise unconditional request for reinstatementof the strikers.Moreover, even assuming that there was some am-biguity in the Union's application on October 13, the Union, in itsletter of October 17, made its position quite clear.It there spelled outin writing that it was ready to stop the picketing, to have the employ-ees return to work, and to continue negotiations on a contract.Re-spondent rejected this offer not because it was conditional or becauseit needed a no-strike pledge, but rather for the asserted reason thatwork was not available. It follows from the above, and we wouldfind, that the request for reinstatement on October 13 and, in anyevent, on October 17, was unconditional,4 that as unreplaced economicstrikers, these employees were entitled to reinstatement,5 and that theRespondent's continued refusal to take them back constituted a lock-out of the employees.The question is, therefore, whether the Respondent could in thecircumstances lawfully lockout its employees, because of the Union'srefusal to surrender the employees' statutory right to strike for thesHawaii Heat Company,Limited,139 NLRB 966.*SeeTexasGas Corporation,136 NLRB 355.SeeN L R B. v. MacKay Radio&TelegraphCo, 304 U.S. 333, 345,346;N.L R.B vRemington Rand, Inc.,130 F. 2d 919, 927 (C.A. 2).We would find no merit in the Respondent's argument that on the 17th it had no workfor the employeesThe record shows that during the period in question Respondent wasturning down local business orders for ready-mixed concrete on the grounds its employeeswere on strike.Furthermore, when five employees abandoned the Union and made in-dividual requests for reinstatement around November 21, the Respondent almost immedi-ately tookthem back. INDIANA READY MIX CORPORATION655period of time insisted upon by the Respondent. It cannot be deniedthat a lockout for such reasons trenches upon the exercise by employeesof rights protected by the Act, and that it has the effect of discriminat-ing against them with respect to terms and conditions of employment.Consequently, the lockout must be held unlawful unlessunusualeco-nomic hardships or operational difficulties justified, as the Respond-ent contends, its resorting to such a self-protective measure in the faceof a mere possibility of renewed union-strike action after a 30-day,no-strike period expired.'The Respondent argues in justification that it required at least an as-surance of 60 to 90 days respite from a strike in order to obtain andto complete contracts, and thereby avoid serious financial loss.TheRespondent's business is divided between small local orders and large"bridge" orders for ready-mixed concrete.With respect to the former,it is not even claimed that strike action posed any threat of substantialeconomic loss.In fact, some such orders could apparently have beenaccepted and completed within the 30-day no-strike period offeredby the Union.As for large "bridge" orders, none was available whentheUnion requested reinstatement of the employees.However,around mid-November the Respondent accepted two such orders whichdid take some 6 months to complete.With respect to these, the Re-spondent alleged that potentially serious economic loss could resultfrom a strike before completion.However, it failed to introduce anyevidence supporting this allegation?There is also no showing withrespect to either the large or small orders, that a strike before theircompletion would create serious operational problems or substantialinconvenience or involve hazards to the publicsConsequently, theRespondent has failed to support or substantiate in any way its posi-tion that the lockout of its employees was resorted to as a defensiveself-help measure to avoid unusual economic loss or operational dif-ficulties.Rather, it is evident to us from our findings above that thelockout was an offensive retaliatory measure against the Union and em-ployees for engaging in protected strike activity and for refusing tosurrender, as the Respondent wished, their statutory right to strikein the futuresAccordingly, we would find that the Respondent bylocking out its employees rather than reinstating them pursuant toE See, e.g., Betts CadillacOlds Inc.,etat..96 NLRB 268 ;Quaker State Oil RefiningCorporationv.N L R It.,270 F.2d 40, 43-45 (C.A. 3), cert. denied 361 U.S. 917;TexasGas Corporation,supra.IFurther,we fall to see how Respondent's proposed 60- to 90-day nn-strike pledge wouldobviate thepos'dbility of serious economic loss from strikers interrupting a contract re-quiring 6 months to complete.8Cf. BuildingContractorsAssociation of Rockford,Inc.,138NLRB 1405.9 Cf. LionOilCompany v. N.L.R B.,245 F. 2d 376, 378-379 (C A8) ;Texas GasCorporation,supra. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir unconditional requests for reinstatement -violated Section 8(a)(1) and (3) of the Act.10"We would also find unlawful discrimination in Respondent's reinstating during theweek of November 21, 1961, only those five employees who had repudiated the Union andfiled individual applications for reinstatement.To be sure, at that time the Union wasno longer the majority representative of the Respondent's employeesHowever, it re-mained the agent of the two employees who had not repudiated it, and, consequently, itsunconditional applications for reinstatement made on October 13 and 17 continued to beeffective during November and thereafter with respect to those two employees, one ofwhom, at least, had seniority over employees reinstated.Thus, by refusing to considerthe union applications as they affected the two union adherents and by failing to reinstatethem, the Respondent clearly discriminated against them because they refused to abandonthe Union.Such conduct was, in our view, a plain violation of Section 8(a)(3) and (1)of the Act.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by the above-named labor organization on February 23, 1962,the General Counsel of the National Labor Relations Board issued and served a com-plaint and notice of hearing on May 18, 1962. A written answer by the above-namedRespondent Employer was received on May 28, 1962. The complaint alleges andthe answer denies that the Respondent has engaged in unfair labor practices in viola-tion of Section 8(a)(1), (3), and (5) of the National Labor Relations Act, asamendedPursuant to notice, a hearing was held in Shelbyville, Indiana, on June 27,28, and 29, 1962, before Trial Examiner C. W. Whittemore.At the hearing all parties were represented and were afforded full opportunity topresent evidence pertinent to the issues, to argue orally, and to file briefs.A briefhas been received from General Counsel.Disposition of the Respondent's motion to dismiss the complaint, upon which rulingwas reserved at the hearing, is made by the following findings, conclusions, andrecommendations.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTIndiana Ready Mix Corporation is an Indiana corporation with principal office anaplace of business in Shelbyville, Indiana, where it is engaged in the business of sup-plying concrete to contractors engaged in building roads and bridges on Federaland State highways including Interstate Highway No. 1-74.The Respondent, which began operations within the year preceding issuance ofthe complaint, has reasonable expectation of furnishing during 1962, to the follow-ing employers who are engaged in building roads and bridges on Federal Interstatehighways and who will, during 1962, each to in excess of $50,000 business on suchprojects, the following amounts in value of concrete, to be delivered to them during1962, such expectation being based upon letters of intent which the Respondenthas received from them:Warrick & Warrick, Sellersburg, Indiana----------------------- $7,950.00Kahl & Mahon, Liberty,Indiana ------------------------------ 15,000.00Smith & Johnson, Inc., Indianapolis, Indiana-------------------- 50, 625. 00Total -------------------------------------------------- 73,575.00During the period between August 10, 1961, and June 18, 1962, Kahl & Mahon,Smith & Johnson, Inc., and J S. Sweet Construction Company, of Cambridge, Indiana(all contractors in the construction industry), and J.W. Evans Concrete Products.Inc., of Shelbyville, Indiana, the last mentioned a manufacturer of pipe and relatedproducts, each purchased materials and supplies valued at more than $50,000 fromsuppliers outside the State of Indiana, such goods being shipped across State linesdirectly to Indiana sites.And during the period from August 10, 1961, to August 10,1962, the Respondent sold and shipped directly to the above-named concerns goodsand materials valued at more than $50,000.The Respondent is engaged in commerce within the meaning of the Act. INDIANA READY MIX CORPORATION657H. THE CHARGING UNIONCoal, Ice, Building Material, Supply Drivers, Heavy Haulers, Warehousemen andHelpers, Local Union No. 716, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labor organization admitting to mem-bership employees of the Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Setting and major issuesFrom August 1, 1959, to July 31, 1961, the Charging Union was a party to acollective-bargaining agreement with E. T. Burnside, Inc., of Shelbyville, Indiana,covering Burnside's employees.On August 10, 1961, the Respondent, a newly formedcorporation, took over the operation of the business previously conducted by Burn-side, but "did not take over or assume any of the liabilities of Burnside includingany obligation under the National Labor Relations Act." 1Also on August 10, Superintendent Melvin H. Horton, who for many years hadbeen Burnside's superintendent, hired five employees who had been on Burnside'spayroll, and a few days later two more.At the time of their hire by the Respondentthese seven employees were still represented by the Charging Union.On the same date a vice president of the new corporation asked for and obtaineda copy of the expired Burnside-Local 716 contract.Thereafter negotiations for acontract between the Respondent and the Union were begun.No agreement wasreached.The chief issue in the unsuccessful negotiations was seniority. It was the Re-spondent's firmly maintained position that the seniority of the seven employees shouldbe based upon the date of their hire by the Respondent, while the Union insistedthat such seniority should be carried over from their employment by Burnside.As more fully described below, the Union called a strike on September 26, 1961.On November 10, in the presence of Union Representative Poling, a majorityof the seven employees voted to accept terms offered by Horton and go back towork.Poling referred the members' decision to Carlson, head of the local, whodeclined to give his approval.Dissatisfied with this action by their agent the employees sought some methodof dissociating themselves from the local.One of them approached a Board agent,who advised them of the legal procedure set up by the Act. Thereafter five of theseven individuals in the unit signed a letter disavowing the Union as their bargain-ing agent,delivered it to the Regional Office of the Board, and a decertification peti-tion was filed.The employees advised Horton of their action, and asked for work.As soonas orders could be obtained for delivery of cement (the plant had not operated duringthe strike)Horton hired the five individuals who applied.No new employees werethereafter hired until the spring of 1962, and then not until after the two employees ofthe original seven who had not yet been reemployed, had been offered but refusedjobs.This in quick summary is the setting in which General Counsel claims that viola-tions of the Act occurred.In brief, he contends that in October and November the Respondent refused to signan agreement with the Union, although its terms had been agreed upon, therebyviolating Section 8(a)(5) of the Act.He also urges that on October 13, all sevenemployees unconditionally offered to return to work, but were refused in violationof Section 8(a) (3) of the Act.2B. The factsAlthough its answer contains a denial, the Respondent offered no evidence torefute the allegation in the complaint, as to appropriateness of the unit of the sevenemployees here involved, and during the hearing conceded that the Union was theirlawful bargaining representative up to November 17, when five of the seven formallyrevoked their designation.tions from the beginning and at least up to November 17, demonstrates the factthat during this period the Respondent recognized and dealt with the Union as theexclusive bargaining agent of all employees in the unit.Negotiating meetings were held on September 1, 7, and 25 before the strike wascalled on the morning of September 26.At the first meeting Horton agreed to lookThe quotation is from a stipulation entered Into by the parties at the hearing2 The complaint also alleged, as a violation of Section 8(a) (5), that the Respondent"initiated a movement to withdraw its employees' authorization of the Union as theircollective bargaining representative"Upon motion by the Respondent, this allegationwas stricken at the conclusion of General Counsel's case-in-chief. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDover and consider the various proposals submitted by the local through Carlson.Atthe secondmeetingtwo major points were in dispute: (1) the question of seniorityas previously described, and (2) the payment of vacation money accrued while thesame employees were working for Burnside.As previously noted, the Respondent maintained that the five employees hired byiton August 10, when operations began, should have equal seniority, and that theother two employees should have seniority accordingto their later datesof hire.The Union insisted that seniority under the Respondent should be as it had beenunder Burnside.As to the accumulated vacation pay under Burnside, Horton took the positionthat this matter was not the Respondent's responsibility.Finally, at theend of thissecond meeting, Carlson agreed that he would approach Burnsidein an effort topersuade him to make the payments due.It is undisputed that on September 18, Carlson visited E. T. Burnside, who stilloccupied office space at the Respondent's plant while winding up his business affairs.Apparently dissatisfied with Burnside's response to his appeal Carlson told him, ac-cording to Burnside's uncontradicted testimony, that he "thought he would have tocall a strike." It is also uncontradicted that as he left Burnside, Carlson was askedby Horton what his success had been and that he replied: "There will probablybe a strike." 3On September 25, according to his own testimony, Carlson "instructed Mr.Poling to pull the men out on strike September 26." Picketsignsthereafter carriedindicated that the strike was against both Burnside and the Respondent.The Respondent made no effort to continue operations during the strike and noreplacements were hired.On October 13, as Horton passed Union RepresentativePolingon the picketline, the latter asked why they did not "get this thing settled." The superintendentagreed that this should be done if possible. Poling then told him that the men were"agreeable to drop the seniority demands and go back to work." Horton said thatwould be "fine," but said he would have to have some assurance that the men wouldnot walk out the next day or thenextweek.He suggested that Poling provide himwith "some letter or something to assure him of no strike within the next 60 or 90days, so he could let contractors know he could provide cement forsome reasonableperiod.Poling agreed to put the question up to Carlson .4The next day Poling brought Hortonan unsignedthermofax copy of a documentaddressed to Horton proposing that the seven striking employees be returned to workat once, that negotiations continue, and that for a period of 30 daysthe parties agreethat:There shall be no strike or stoppage of work by the Union and there shall beno lock-out by the Corporation during the said thirty day periodof negotiations.It is further agreed and understood by the parties hereto, that at the end of thesaid thirty (30) day period, either party shall have the right, in the event theycannot reach an agreement,to use all legal and economic action they deemnecessary.When Poling presented this document to him Horton pointed out that the "letterisn't even signed.How do I know Carlson even read it" and also that "thirty days wastoo short a period in which to get and fill contracts." Although Horton, as a witness,did not state specifically that he did not sign this thermofax, unsigned copy presentedto him, surrounding circumstances warrant the inference that he did not .5Asked aboutmaking this statement to Burnside,Carlson replied:"Not tomy recollec-tion."As to makinga similar statement to Horton he testified:"I don't recall that con-versation"The Trial Examiner cannot consider such equivocal responses as validcontradictions of the testimony of Burnside and Horton.4The quotations are from the credible testimony of Horton.The Trial Examiner can-not accept Poling's recollection as accurate where it varies from that of the superin-tendent.As therecord shows, Poling'smemory failed him on important matters in cross-examination.His claim that it was Horton who suggested a period of 30 days' respitein the strikeis unreasonableon its faceAs found above, Carlson did propose a 30-dayperiod in a letterHad this been the period Horton suggested, no good reasonis advancedas to why he would not have accepted Carlson's written nropos,il3 Poling's credibilityis further diminished by his insistence,on direct examination, thathe had given Horton the original proposal signedby CarlsonNot until itdeveloped thatGeneral Counsel had placed in evidence the one original and signed document, which hehad obtainedfrom the Union,and after further examination,did Poling finally admitthat he had given Horton an unsigned copy. INDIANA READY MIX CORPORATION659Later on October 13, or the next day, Poling informed Horton that the men "hadagreed to go back to work and drop the seniority demands." Horton told him "that'sfine" and suggested that a negotiating meeting with Carlson be arranged as soon aspossible.A meeting was held on October 17.Horton greeted Carlson by stating that"because the boys have dropped the seniority demands" he thought they were "get-ting somewhere."Carlson promptly declared "we haven't dropped any senioritydemands." Faced with opposing statements from the two union representatives, Hor-ton insisted that Poling, then on the picket line, be called to the telephone. Polingthen claimed that "we meant they dropped them temporarily." 6Confronted with these shifting and conflicting demands and statements by theunion officials, Horton nevertheless continued to negotiate with Carlson and the em-ployee committee concerning subjects raised in the Union's demands, both on Octo-ber 17 and 18.No final agreement was reached; the picketing continued.After the meeting of October 17, apparently Carlson wrote and sent the followingletter to Horton:On Friday, October 13, 1961, Mr. Harry Golding, Business Representative ofTeamsters Local Union No. 716, by authorization of your employees, uncondi-tionally offered to remove the picket line and the employees return to work, thatoffer was refused.On October 17, 1961, Mr. Edward T. Carlson, President ofTeamsters Local Union No. 716, in a meeting at the Union office attendedby Mr. Smith and Mr. Mitchell again requested and offered to remove thepicket line, and the employees return to work, you again refused, the Union is atany time ready to have your employees return to work and negotiate the laborcontract.On October 19, Horton replied as follows:This will acknowledge receipt of your letter of October 17, 1961. It willinterest you to know that the pickets are still at the Ready Mix Plant and the strikeis evidently still in effect.Because of this strike we have no business and so we cannot put any of themen back to work at this time.We pointed out to you and the men that con-tractors are afraid to buy ready mix from a plant that is having labor difficultybecause they cannot wait for their concrete in the middle of a job.On account ofthis we do not anticipate much work in the near future but we will keep in mindthat the men are ready to go back to work without a contract when we have anywork to be done.The parties met with a Federal mediator on October 31, while picketing continued.It appears that both parties maintained their previous positions as to seniority, andno agreement was reached.On November 3, five of the seven employees and Poling met with Horton in theplant office and discussed the various contract demands.This time, according toPoling's own testimony, "negotiations fell through again" over the point of a termina-tion date of any contract signed?Five employees, Poling and Horton again met on November 10. This time theemployees agreed to accept the Company's proposal as to a 2-year contract, pro-vided they were given a small raise.Horton agreed.Four of the seven strikingemployees voted to accept, in the presence of Poling.Poling then called Carlson,who refused to accept the agreement the majority had voted for.Understandably disturbed by the fact that, as principals, their "agent" had vetoedtheir own agreement, the striking employees began seeking some way out of thedilemma.One of them, Braswell, went to the Regional Office in Indianapolis, wherehe consulted a Board agent, pointing out that his fellow employees were dissatisfiedwith the Union in their efforts to get back to work and earn wages. The Boardagent declined to write a letter to the Union for them, but pointed out provisions ofthe Act which permitted decertification."Poling admitted that be was thus called to the telephone on October 177 The unreliability of Poling's testimony, where unsupported by more credible evidence,is further demonstrated by the fact that shortly after testifying for General counsel thatnegotiations "fell through"on the afternoonof November 3, he testified for counsel forthe Charging Union that an "offer forthe men to return to work" was made at the sametime andthat they did return "the following Monday."His latter testimony is contraryto facts stipulated by all partiesearlier inthe hearing-no onereturned until Novem.ber 21, 1961.708-006-64-vol. 141-43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith the helpof hiswife,Braswell thenpreparedthe followingletter, addressedto the local:We no longer desire to have the Local No. 716to represent us inour employ-ment at the Indiana Ready Mix Corp., Shelbyville, Ind.We desire to file a decertification petition with the N.L.R.B. and to do what-ever is necessary to end our relations with Teamsters Local #716.On November 17, five of thesevenemployeessignedthe above letter: Smith,Eck, Buckler, Fuchs, and Braswell, and the document was delivered to the Board office,at which time a decertification petition was filed.On November 18, employees Braswell, Smith, and Eck informed Horton oftheir action in disavowing the local and in filing a decertification petition, and askedfor their jobs.By November 27, upon their application for work, all five individualswho are named in the paragraph next above were back on the job.Because of the winter season-there is no real dispute that this type of businessis seasonal-no other employees were needed or hired until early April 1962.Atthis time, it is undisputed, Horton went out to the picket line and asked the twoemployees of the original seven-Mitchell and Spurlin-if they wanted work. Theyrefused the offer, whereupon Horton hired a driver who had previously worked forBurnside.C. ConclusionsAs noted in subsection A above, the two chief issues raised by the complaint are:(1) an alleged refusal by the Respondent on October 13 and November 3 to sign awritten agreement containing terms agreed upon, and (2) an alleged refusal to returnemployees to work upon their unconditional offer to return.The preponderance of credible evidence, in the opinion of the Trial Examiner, failsto sustain either of these allegations.There is in the record no credible evidenceto indicate that at any time did the Respondent refuse tosigna contract submittedto it containing terms it had agreed upon.On the contrary, it appears that both onOctober 13 and November 3 Carlson, as head of the local, arbitrarily altered orvetoed certain terms which the majority of the employees, in Poling's presence andwith his apparent approval, had come to an agreement upon with Horton. Indeed,the very circumstance of the belated filing of a charge in February 1962 defies beliefthat the situation could have been one of refusing to sign an agreed-upon contractin the preceding October and November. Carlson is no novice in the field of collective-bargaining negotiations and an actual refusal to sign an understanding reachedhas been found since the early days of the Act to be an unlawful refusal to bargain.General Counsel's own witness, Braswell, supported by the testimony of otheremployees, establishes beyond reasonable question-so far as this record is con-cerned-that the majority of the employees in the appropriate unit, with no induce-ment or persuasion on the part of the Respondent, decided to revoke their delegationof bargaining rights to the local.This right the law provides.A majority of theemployees in the unit on November 17 having disavowed the Union as their agent,and since no contract or Board certification existed, after that date they were in effectfree "principals," and the Respondent was under no obligation to deal with theUnion as the majority representative.As to the question of reemployment, the evidence does not support a finding thatat any time were any of the employees refused employment after an "unconditional"offer to return.At all times the picketing continued.Because of the nature of thebusiness-supplying concrete to contractors upon order, and not for "stock"-itwould appear that Horton was fully justified in not considering a mere 30-day respitein the strike as an unconditional offer to return to work.The testimony of Hortonand the employees is in agreement that upon their "unconditional" application forjobs, after disclaiming the Union as their agent, they were hired as need and oppor-tunity arose.It is also undisputed that the only two who have not been put backto work refused to return when opportunity was offered by Horton in April 1962.In short, the Trial Examiner does not believe that the evidence in this record issufficient to sustain General Counsel's allegations that the Respondent has violatedSection 8(a)(1), (3),and (5) of the Act.It will therefore be recommended that the complaint be dismissed in its entirety.RECOMMENDED ORDERHaving found that the Respondent has not violated Section 8(a)(l), (3), and(5) of the National Labor Relations Act, as amended, the Trial Examiner recom-mends that the complaint in this case be dismissed in its entirely.